TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2013



                                      NO. 03-12-00217-CV


                                   Sarah Mangham, Appellant

                                                 v.

                    YMCA of Austin, Texas-Hays Communities, Appellee




          APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                  AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s order. IT IS

THEREFORE ordered that the order of the trial court is in all things affirmed. It is FURTHER

ordered that the appellant pay all costs relating to this appeal, both in this Court and the court

below, and that this decision be certified below for observance.